IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0711
                             Filed October 12, 2016


RONNIE SANDERS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      The defendant appeals from the district court’s dismissal of application for

postconviction relief. AFFIRMED.




      Edward W. Bjornstad of Bjornstad Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Darrel L. Mullins, Assistant

Attorney General, for appellee State.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                       2


POTTERFIELD, Presiding Judge.

      Ronnie Sanders appeals from the district court’s dismissal of his

application for postconviction relief (PCR). Sanders maintains the district court

was wrong to dismiss his application because he established that he received

ineffective assistance from trial counsel.    Sanders asserts he would have

accepted the offer to plead to a “C” felony rather than going to trial on the “B”

felony count with which he was charged if his attorney had explained the

agreement to him.

      Although PCR proceedings are generally reviewed for correction of errors

at law, we review alleged constitutional violations de novo. See Reilly v. Iowa

Dist. Ct., 783 N.W.2d 490, 493 (Iowa 2010).

      To succeed on his claim of ineffective assistance, Sanders has the burden

to establish both that his counsel breached an essential duty and prejudice

resulted. See Lamasters v. State, 821 N.W.2d 856, 866 (Iowa 2012). We may

affirm if either element is lacking. Id. The essential-duty prong requires the

applicant to prove counsel performed below the standard of a reasonably

competent attorney; we start from the presumption that counsel performed

competently. Id. As here, where the applicant claims they would have accepted

a plea agreement but for counsel’s failure, to establish prejudice the applicant

“must show the outcome of the plea process would have been different with

competent advice.” Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015) (citing

Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012)). In order to do so, Sanders must

demonstrate:
                                         3


       (1) “a reasonable probability [he] would have accepted the earlier
       plea offer had [he] been afforded effective assistance of counsel”;
       (2) “a reasonable probability the plea would have been entered
       without the prosecution canceling it or the trial court refusing to
       accept it, if they had the authority to exercise that discretion under
       state law”; and (3) “a reasonable probability that the end result of
       the criminal process would have been more favorable by reason of
       a plea to a lesser charge or a sentence of less prison time.”

See id. at 869 (alteration in original) (quoting Missouri v. Frye, 132 S. Ct. 1399,

1409 (2012)). “In establishing a reasonable probability a claimant would have

accepted the earlier plea offer had he or she received effective assistance of

counsel, a claimant must proffer more than his or her own subjective, self-serving

testimony.” Id.

       At the PCR hearing, Sanders testified that he would have accepted the

State’s second plea offer if his attorney had explained the agreement to him, if he

understood the possible maximum sentence he could receive if he went to trial,

and if he knew about the special sentence that attached to a conviction for sexual

abuse in the second degree. When asked what he had to offer to show that he

would have accepted the agreement, Sanders testified:

              Well, because if I would have known—It’s just really pretty
       simple math. I mean, if I would have known I was going to have to
       end up doing almost eighteen years to be eligible for parole versus
       anywhere between four and seven years, depending on what kind
       of “C” Felony that it was going to be, then I mean that’s kind of a
       pretty simple choice.

Here, the PCR court found the testimony of Sanders’ trial counsel more credible

than the testimony of Sanders. At the hearing, trial counsel testified that he did

communicate with Sanders regarding the plea agreement, and he remembered

feeling frustrated that Sanders was so unwilling to consider it. Additionally, trial

counsel had made a record before trial accurately listing the possible plea
                                          4


agreement and asking Sanders, “I just want to confirm on the record that you are

not interested in that offer and you have rejected it and you want to go to trial on

Tuesday. Is that correct?” Sanders confirmed that it was.

       Upon our de novo review, Sanders has not established that counsel

breached an essential duty. Trial counsel testified credibly that he had discussed

the plea agreement with Sanders before making the record of his refusal. As the

PCR court found:

       [Trial counsel] fulfilled his obligation to communicate with this client
       about the pending plea bargain and to explain to him the pros and
       cons of accepting or rejecting such an offer. It is not for defense
       trial counsel to “handicap” the odds of success but rather to explain
       the options at hand and allow the client to make an informed
       decision. That is exactly what happened here.

We affirm.

       AFFIRMED.